COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00304-CR
                              NO. 02-13-00305-CR
                              NO. 02-13-00306-CR
                              NO. 02-13-00307-CR


CAMERON BERNARD BENNETT                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      On June 17, 2013, as part of a plea-bargain agreement, Appellant

Cameron Bernard Bennett pled guilty to four separate indictments charging him

with second-degree-felony theft enhanced by prior convictions, and the trial court


      1
       See Tex. R. App. P. 47.4.
sentenced him to two years’ confinement, to run concurrently. Also on that date,

the trial court certified that Appellant had waived his right of appeal in three of the

cases and that he had no right of appeal in the other one.

      Each of the four clerk’s records contains an identical six-page document

entitled “Written Plea Admonishments.”        The fourth page is entitled “Written

Waiver of Defendant––Joined by Attorney.” Item “(O)” on that page states: “I

give up and waive any and all rights of appeal in this case.” The next page bears

the signatures of Appellant and his counsel.

      Despite Appellant’s and his counsel’s written waivers in the clerk’s records,

and despite the trial court’s certifications, Appellant filed pro se notices of appeal

on June 26, 2013. Because the trial court’s certifications indicate that the trial

court had not given permission to appeal in any of the cases and that Appellant

had waived his right of appeal in three of them, we notified Appellant’s counsel

on July 1, 2013, that these appeals could be dismissed unless Appellant or any

party desiring to continue the appeals filed a response showing grounds for doing

so on or before July 11, 2013. See Tex. R. App. P. 25.2(d), 44.3. Appellant has

filed a response that we have reviewed but it does not show any grounds for

continuing the appeals.

      Accordingly, we dismiss these appeals.         See Tex. R. App. P. 25.2(d),

43.2(f); see also Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000);




                                          2
Jackson v. State, 168 S.W.3d 239, 243 (Tex. App.––Fort Worth, no pet.); Stanley

v. State, 111 S.W.3d 773, 775 (Tex. App.––Fort Worth 2003, no pet.).


                                                PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 12, 2013




                                       3